UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7513


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LUIS FELIPE MANGUAL, SR.,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:04-
cr-00235-RWT-25; 8:08-cv-02657-RWT)


Submitted:   May 26, 2011                  Decided:   May 31, 2011


Before KING, SHEDD, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Luis Felipe Mangual, Sr., Appellant Pro Se.          Deborah A.
Johnston, Assistant United States Attorney, Greenbelt, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Luis Felipe Mangual, Sr., seeks to appeal the district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2010)    motion.        The    order    is     not    appealable        unless    a

circuit justice or judge issues a certificate of appealability.

28    U.S.C.      § 2253(c)(1)(B)           (2006).             A     certificate          of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                       28 U.S.C. § 2253(c)(2)

(2006).     When the district court denies relief on the merits, a

prisoner      satisfies        this     standard        by      demonstrating           that

reasonable       jurists      would     find     that     the        district         court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                   When the district court

denies      relief      on    procedural        grounds,        the       prisoner       must

demonstrate      both    that     the     dispositive         procedural        ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                     Slack, 529 U.S. at 484-85.

We   have   independently        reviewed       the    record       and    conclude      that

Mangual has not made the requisite showing.                           Accordingly, we

deny a certificate of appealability and dismiss the appeal.                               We

dispense     with    oral      argument     because       the        facts      and    legal

contentions       are        adequately      presented          in        the    materials



                                            2
before   the   court   and   argument   would   not   aid   the   decisional

process.



                                                                   DISMISSED




                                    3